Case 5:20-cv-01114-EEF-MLH Document 6 Filed 08/28/20 Page 1 of 1 PageID #: 38



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

JACQUELINE P MARKRAY                                CIVIL ACTION NO. 20-cv-1114

VERSUS                                              JUDGE ELIZABETH E. FOOTE

STATE FARM MUTUAL AUTOMOBILE                        MAGISTRATE JUDGE HORNSBY
INSURANCE CO


                               MEMORANDUM ORDER

        The Notice of Removal alleges that the plaintiff resides in Webster Parish so is a

citizen of Louisiana. But it is domicile rather than mere residency that decides citizenship

for diversity purposes, and “an allegation of residency alone ‘does not satisfy the

requirement of an allegation of citizenship.’” Midcap Media Finance, LLC v. Pathway

Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019). Plaintiff’s petition alleges that she is “a

resident of and is domiciled in” Louisiana, so the petition provides the fact needed to meet

the defendant’s removal burden of alleging the plaintiff’s citizenship.

        Based on that and the allegations in the notice of removal, the court makes a

preliminary finding of subject matter jurisdiction based on 28 U.S.C. § 1332. This finding

is subject to reconsideration sua sponte or if jurisdiction is challenged by a motion.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of August,

2020.
